DETAILED ACTION
This Office Action is in response to the application filed on 30 November 2020.
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14 February 2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 7 and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a first mode and a second set of the plurality of antenna elements is configured to operation in a second mode,
in the first mode, the first set of the plurality of antenna elements is configured to transmit and receive, and
in the second mode, the second set of the plurality of antenna elements is configured to only receive.
For Claims 2 and 12:
Claims 2 and 12 disclose “the second set of the plurality of antenna elements is further configured to operate in the first mode, and
in the first mode, the second set of the plurality of antenna elements is configured to only receive”.
It is unclear if the first mode disclosed in claims 2 and 12 is the same first mode as disclosed in claim 1.  Additionally, it is also unclear if the first mode of claim 1 and the first mode of claims 2 and 12 are being done simultaneously or if this is a different first mode than disclosed in claim 1? 

For Claims 3 and 13:
Claim 1 discloses “a first set of the plurality of antenna elements is configured to operate in a first mode and a second set of the plurality of antenna elements is configured to operation in a second mode,
in the first mode, the first set of the plurality of antenna elements is configured to transmit and receive, and
the second mode, the second set of the plurality of antenna elements is configured to only receive.
Claims 3 and 13 disclose “the first set of the plurality antenna elements is further configured to operate in the second mode”
It is unclear if the second mode disclosed in claims 3 and 13 is the same second mode as disclosed in claim 1.  Additionally, it is also unclear if the second mode of claim 1 and the first mode of claims 3 and 13 are being done simultaneously or if this is a different second mode than disclosed in claim 1?

For Claims 7 and 17:
Claims 7 and 17 are unclear because is this the “first mode” referenced in claim 3 or the “first mode” referenced in claim 1.
The Examiner is examining the claims as best understood.
Dependent claims 4-6 and 14-16 are also rejected since they are dependent upon rejected claims set forth below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-12, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey et al (US 2019/0356057 A1), hereinafter Carey.

Regarding Claim 1, Carey discloses a radio frequency (RF) unit (see Figures 3A-3B and page 4, paragraph 44; a radio frequency (RF) unit/RF interconnect) comprising: 
an antenna array comprising a plurality of antenna elements (see Figures 3A-3B and page 2, paragraph 23; an antenna array/(laminar phased array antenna) comprising a plurality of antenna elements/antenna elements or elements), wherein: 
a first set of the plurality of antenna elements is configured to operate in a first mode (see Figures 3A-8C and page 3, paragraph 31; a first set of the plurality of antenna elements/(dual mode receive and transmit elements 18) is configured to operate in a first mode/dual mode) and a second set of the plurality of antenna elements is configured to operate in a second mode (see Figures 3A-8C and page 31; and a second set of the plurality of antenna elements/(receive-only elements 18) is configured to operate in a second mode/receive-only mode), 
in the first mode (see Figures 3A-8C and page 3, paragraph 31; in the first mode/dual mode), the first set of the plurality of antenna elements is configured to transmit and receive (see Figures 3A-8C and page 3, paragraph 31; the first set of the plurality of antenna elements/(dual mode receive and transmit elements 18) is configured to transmit and receive/receive and transmit), and 
in the second mode (see Figures 3A-8C and page 3, paragraph 31; in the second mode/receive-only mode), the second set of the plurality of antenna elements is configured to only receive (see Figures 3A-8C and page 3, paragraph 31; the second set of the plurality of antenna elements/(receive-only elements 18) is configured to only receive/receive-only).
Regarding Claim 2, Carey discloses the RF unit, wherein: 
the second set of the plurality of antenna elements is further configured to operate in the first mode (see Figure 7B and page 7, paragraph 79, lines 4-5; the second set of the plurality of antenna elements/(elements 18) is further configured to operate in the first mode/signal reception), and 
in the first mode (see Figures 3A-8C and page 3, paragraph 31; in the first mode/dual mode), the second set of the plurality of antenna elements is configured to only receive (see Figure 7B and page 7, paragraph 79, lines 4-5; the second set of the plurality of antenna elements/(receive-only elements 18) is configured to only receive/reception).
Regarding Claim 8, Carey discloses the RF unit, wherein at least some of the plurality of antenna elements comprise a plurality of antennas arranged in a sub-array configuration (see page 4, paragraph 51, lines 8-11; wherein at least some of the plurality of antenna elements/(antenna elements) comprise a plurality of antennas arranged in a sub-array configuration/sub-arrays of antenna elements).
Regarding Claim 10, Carey discloses the RF unit, further comprising an electromagnetic (EM) isolation element disposed between the first set of the plurality of antenna elements and the second set of the plurality of antenna elements (see page 3, paragraph 30, lines 6-8 and paragraph 31; further comprising an electromagnetic (EM) isolation/isolates element/(dielectric layer) disposed between the first set of the plurality of antenna elements/(dual mode receive and transmit elements 18) and the second set of the plurality of antenna elements/receive-only elements 18).
Regarding Claim 11, Carey discloses a method of operation of a radio frequency (RF) unit, comprising: 
transmitting and receiving (see Figures 3A-8C and page 3, paragraph 31; transmitting and receiving/receive and transmit), in a first mode (see Figures 3A-8C and page 3, paragraph 31; in a first mode/dual mode), first transmit and first receive signals via a first set of a plurality of antenna elements of an antenna array (see Figures 3A-8C and page 3, paragraph 31; first transmit and first receive signals/(receive and transmit) via a first set of a plurality of antenna elements/(dual mode receive and transmit elements 18) of an antenna array/phased array antenna) of the RF unit (see Figures 3A-3B and page 4, paragraph 44; of the RF unit/RF interconnect); and
receiving (see Figures 3A-8C and page 3, paragraph 31; receiving/receive-only), in a second mode (see Figures 3A-8C and page 3, paragraph 31; in a second mode/receive-only mode), second receive signals via a second set of the plurality of antenna elements of the antenna array (see Figures 3A-8C and page 3, paragraph 31; second receive signals/(receive-only elements 18) via a second set of the plurality of antenna elements/(receive-only elements 18) of the antenna array/phased array antenna) of the RF unit (see Figures 3A-3B and page 4, paragraph 44; of the RF unit/RF interconnect).
Regarding Claim 12, Carey discloses the method, further comprising: 
receiving (see Figure 7B and page 7, paragraph 79, lines 4-5; receiving/reception), in the first mode (see Figures 3A-8C and page 3, paragraph 31; in the first mode/dual mode), at least some of the first receive signals via the second set of the plurality of antenna elements (see Figure 7B and page 7, paragraph 79, lines 4-5; at least some of the first receive signals/(signal reception) via the second set of the plurality of antenna elements/elements 18).
Regarding Claim 18, Carey discloses the method, wherein at least some of the plurality of antenna elements comprise a plurality of antennas arranged in a sub-array configuration (see page 4, paragraph 51, lines 8-11; wherein at least some of the plurality of antenna elements/(antenna elements) comprise a plurality of antennas arranged in a sub-array configuration/sub-arrays of antenna elements).
Regarding Claim 20, Carey discloses the method, wherein an electromagnetic (EM) isolation element is disposed between the first set of the plurality of antenna elements and the second set of the plurality of antenna elements in the RF unit (see page 3, paragraph 30, lines 6-8 and paragraph 31; wherein an electromagnetic (EM) isolation/isolates element/(dielectric layer) is disposed between the first set of the plurality of antenna elements/(dual mode receive and transmit elements 18) and the second set of the plurality of antenna elements/receive-only elements 18) in the RF unit (see Figures 3A-3B and page 4, paragraph 44; in the RF unit/RF interconnect).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4, 9, 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Hall et al (US 2018/0309619 A1), hereinafter Hall.

Regarding Claim 3, Although Carey discloses the RF unit as set forth above,
Carey does not explicitly disclose “the first set of the plurality of antenna elements is further configured to operate in the second mode, in the second mode, the first set of the plurality of antenna elements is configured to only transmit, and - 38 -DOCKET NO. SAMS10-01660PATENTin the second mode, the second set of the plurality of antenna elements is configured to receive in a same time slot in which the first set of the plurality of antenna elements transmits”.
However, Hall discloses the RF unit, wherein: 
the first set of the plurality of antenna elements is further configured to operate in the second mode (see Figure 9 and page 5, paragraph 45; the first set of the plurality of antenna elements/(antennas 34a and 34b) is further configured to operate in the second mode/antenna used for transmitting), 
in the second mode (see Figure 9 and page 5, paragraph 45; in the second mode/antenna used for transmitting), the first set of the plurality of antenna elements is configured to only transmit (see Figure 9 and page 5, paragraph 45; the first set of the plurality of antenna elements/(antennas 34a and 34b) is configured to only transmit/antenna used for transmitting), and - 38 -DOCKET NO. SAMS10-01660PATENT 
in the second mode (see Figure 9 and page 5, paragraph 45; in the second mode/antenna used for transmitting), the second set of the plurality of antenna elements is configured to receive in a same time slot in which the first set of the plurality of antenna elements transmits (see Figure 9 and page 5, paragraph 45; the second set of the plurality of antenna elements/(antennas 34a and 34b) is configured to receive/receive in a same time slot/(at the same time) in which the first set of the plurality of antenna elements/(antennas 34a and 34b) transmits/transmit).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first set of the plurality of antenna elements is further configured to operate in the second mode, in the second mode, the first set of the plurality of antenna elements is configured to only transmit, and - 38 -DOCKET NO. SAMS10-01660PATENTin the second mode, the second set of the plurality of antenna elements is configured to receive in a same time slot in which the first set of the plurality of antenna elements transmits” as taught by Hall in the system of Carey to provide a system that can provide adequate and reliable service for groups of sensed and controlled remote devices at intermediate ranges (see page 2, paragraph 9, lines 15-17 of Hall).
Regarding Claim 4, Although Carey discloses the RF unit as set forth above,
Carey does not explicitly disclose “in the second mode, the first set of the plurality of antenna elements is configured to transmit in a first frequency allocation, in the second mode, the second set of the plurality of antenna elements is configured to receive in a second frequency allocation, and the first frequency allocation and the second frequency allocation are either overlapping or non-overlapping”.
However, Hall discloses the RF unit, wherein: 
in the second mode (see Figure 9 and page 5, paragraph 45; in the second mode/transmit mode), the first set of the plurality of antenna elements is configured to transmit in a first frequency allocation (see Figure 9 and page 5, paragraphs 45-46; the first set of the plurality of antenna elements/(antennas 34a) is configured to transmit/transmit in a first frequency allocation/free transmit operation), 
in the second mode (see Figure 9 and page 5, paragraph 45; in the second mode/receiving-mode only), the second set of the plurality of antenna elements is configured to receive in a second frequency allocation (see Figure 9 and page 5, paragraphs 45-46; the second set of the plurality of antenna elements/(antennas 34b with transceivers 32b) is configured to receive/(receiving-mode only) in a second frequency allocation/receiving), and 
the first frequency allocation and the second frequency allocation are non-overlapping (see Figure 9 and page 5, paragraph 45, lines 14-16; the first frequency allocation/sending and the second frequency allocation/receiving are either non-overlapping/having no sharing antenna resources).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first set of the plurality of antenna elements is further configured to operate in the second mode, in the second mode, the first set of the plurality of antenna elements is configured to only transmit, and - 38 -DOCKET NO. SAMS10-01660PATENTin the second mode, the second set of the plurality of antenna elements is configured to receive in a same time slot in which the first set of the plurality of antenna elements transmits” as taught by Hall in the system of Carey to provide a system that can provide adequate and reliable service for groups of sensed and controlled remote devices at intermediate ranges (see page 2, paragraph 9, lines 15-17 of Hall).
Regarding Claim 9, Although Carey discloses the RF unit as set forth above,
Carey does not explicitly disclose “the first set of the plurality of antenna elements is further configured to operate in the second mode, in the second mode, the first set of the plurality of antenna elements is configured to only transmit, and - 38 -DOCKET NO. SAMS10-01660PATENTin the second mode, the second set of the plurality of antenna elements is configured to receive in a same time slot in which the first set of the plurality of antenna elements transmits”.
However, Hall discloses the RF unit, wherein: 
the first set of the plurality of antenna elements comprises a massive multiple-input multiple-output (MIMO) array (see Figure 9 and paragraph 44; the first set of the plurality of antenna elements/(antennas 34) comprises a massive multiple-input multiple-output (MIMO) array/as shown in Figure 9), and 
the antenna elements comprising the second set of the plurality of antenna elements are disposed adjacent to at least one edge of the massive MIMO array (see Figure 9 and paragraph 44; the antenna elements comprising the second set of the plurality of antenna elements/(antennas 34) are disposed adjacent to at least one edge of the massive MIMO array/as shown in Figure 9).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first set of the plurality of antenna elements is further configured to operate in the second mode, in the second mode, the first set of the plurality of antenna elements is configured to only transmit, and - 38 -DOCKET NO. SAMS10-01660PATENTin the second mode, the second set of the plurality of antenna elements is configured to receive in a same time slot in which the first set of the plurality of antenna elements transmits” as taught by Hall in the system of Carey to provide a system that can provide adequate and reliable service for groups of sensed and controlled remote devices at intermediate ranges (see page 2, paragraph 9, lines 15-17 of Hall).
Regarding Claim 13, Although Carey discloses the RF unit as set forth above,
Carey does not explicitly disclose “transmitting, in the second mode, second transmit signals via the first set of the plurality of antenna elements” or “receiving, in the second mode, the second receive signals via the second set of the plurality of antenna elements in a same time slot in which the first set of the plurality of antenna elements transmits the second transmit signals”.
However, Hall discloses the method, further comprising:
transmitting (see Figure 9 and page 5, paragraph 45; transmitting/antenna used for transmitting), in the second mode (see Figure 9 and page 5, paragraph 45; in the second mode/antenna used for transmitting), second transmit signals via the first set of the plurality of antenna elements (see Figure 9 and page 5, paragraph 45; second transmit signals/(used for transmitting) via the first set of the plurality of antenna elements/antennas 34a and 34b); and 
receiving (see Figure 9 and page 5, paragraph 45; receiving/receiving), in the second mode (see Figure 9 and page 5, paragraph 45; in the second mode/antenna used for transmitting), the second receive signals via the second set of the plurality of antenna elements in a same time slot in which the first set of the plurality of antenna elements transmits the second transmit signals (see Figure 9 and page 5, paragraph 45; the second receive signals/(receiving) via the second set of the plurality of antenna elements/(antennas 34a and 34b) in a same time slot/(at the same time) in which the first set of the plurality of antenna elements/(antennas 34a and 34b) transmits/transmit the second transmit signals/used for transmitting).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “transmitting, in the second mode, second transmit signals via the first set of the plurality of antenna elements” or “receiving, in the second mode, the second receive signals via the second set of the plurality of antenna elements in a same time slot in which the first set of the plurality of antenna elements transmits the second transmit signals” as taught by Hall in the system of Carey to provide a system that can provide adequate and reliable service for groups of sensed and controlled remote devices at intermediate ranges (see page 2, paragraph 9, lines 15-17 of Hall).
Regarding Claim 14, Although Carey discloses the method as set forth above,
Carey does not explicitly disclose “transmitting, in the second mode, the second transmit signals via the first set of the plurality of antenna elements in a first frequency allocation” or “receiving, in the second mode, the second receive signals via the second set of the plurality of antenna elements in a second frequency allocation, - 41 -DOCKET NO. SAMS10-01660PATENTwherein the first frequency allocation and the second frequency allocation are either overlapping or non-overlapping”.
However, Hall discloses the RF unit, wherein: 
transmitting (see Figure 9 and page 5, paragraphs 45-46; transmitting/transmit), in the second mode (see Figure 9 and page 5, paragraph 45; in the second mode/transmit mode), the second transmit signals via the first set of the plurality of antenna elements in a first frequency allocation (see Figure 9 and page 5, paragraphs 45-46; the second transmit signals/(used for transmitting) via the first set of the plurality of antenna elements/(antennas 34a) in a first frequency allocation/free transmit operation); and
receiving (see Figure 9 and page 5, paragraphs 45-46; receiving/(receiving-mode only), in the second mode (see Figure 9 and page 5, paragraph 45; in the second mode/transmit mode), the second receive signals via the second set of the plurality of antenna elements in a second frequency allocation (see Figure 9 and page 5, paragraphs 45-46; the second receive signals/(receive packets) via the second set of the plurality of antenna elements/(antennas 34b with transceivers 32b) in a second frequency allocation/receiving),- 41 -DOCKET NO. SAMS10-01660PATENT 
wherein the first frequency allocation and the second frequency allocation are non-overlapping (see Figure 9 and page 5, paragraph 45, lines 14-16; the first frequency allocation/sending and the second frequency allocation/receiving are either non-overlapping/having no sharing antenna resources).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first set of the plurality of antenna elements is further configured to operate in the second mode, in the second mode, the first set of the plurality of antenna elements is configured to only transmit, and - 38 -DOCKET NO. SAMS10-01660PATENTin the second mode, the second set of the plurality of antenna elements is configured to receive in a same time slot in which the first set of the plurality of antenna elements transmits” as taught by Hall in the system of Carey to provide a system that can provide adequate and reliable service for groups of sensed and controlled remote devices at intermediate ranges (see page 2, paragraph 9, lines 15-17 of Hall).
Regarding Claim 19, Although Carey discloses the method as set forth above,
Carey does not explicitly disclose “the first set of the plurality of antenna elements comprises a massive multiple-input multiple-output (MIMO) array, and - 42 -DOCKET NO. SAMS10-01660PATENTthe antenna elements comprising the second set of the plurality of antenna elements are disposed adjacent to at least one edge of the massive MIMO array in the RF unit”.
However, Hall discloses the method, wherein: 
the first set of the plurality of antenna elements comprises a massive multiple-input multiple-output (MIMO) array (see Figure 9 and paragraph 44; the first set of the plurality of antenna elements/(antennas 34) comprises a massive multiple-input multiple-output (MIMO) array/as shown in Figure 9), and 
the antenna elements comprising the second set of the plurality of antenna elements are disposed adjacent to at least one edge of the massive MIMO array (see Figure 9 and paragraph 44; the antenna elements comprising the second set of the plurality of antenna elements/(antennas 34) are disposed adjacent to at least one edge of the massive MIMO array/as shown in Figure 9) in the RF unit (see Figures 3A-3B and page 4, paragraph 44; in the RF unit/RF interconnect).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “the first set of the plurality of antenna elements comprises a massive multiple-input multiple-output (MIMO) array, and - 42 -DOCKET NO. SAMS10-01660PATENTthe antenna elements comprising the second set of the plurality of antenna elements are disposed adjacent to at least one edge of the massive MIMO array in the RF unit” as taught by Hall in the system of Carey to provide a system that can provide adequate and reliable service for groups of sensed and controlled remote devices at intermediate ranges (see page 2, paragraph 9, lines 15-17 of Hall).

Claims 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey in view of Hall, and further in view of Manolakos et al (WO 2021/168144 A1), hereinafter Manolakos.

Regarding Claim 7, Although the combination of Carey and Hall discloses the RF unit as set forth above,
The combination of Carey and Hall does not explicitly disclose “wherein the first set of the plurality of antenna elements is further configured to: in the first mode, receive a sounding reference signal (SRS) in a first time slot, -39-DOCKET NO. SAMS10-01660PATENTin the second mode, transmit in a second time slot a beamformed signal that is based on the received SRS”.
However, Manolakos discloses the RF unit, wherein the first set of the plurality of antenna elements is further configured to: 
in the first mode (see pages 14-15 and paragraph 70; in the first mode/FDD), receive a sounding reference signal (SRS) in a first time slot (see Figures 8 and 11 and page 35, paragraph 141; receive/transmit a sounding reference signal (SRS)/(SRS 834) in a first time slot/slot 1144), -39-DOCKET NO. SAMS10-01660PATENT 
in the second mode (see pages 14-15 and paragraph 70; in the second mode/FDD), transmit in a second time slot a beamformed signal that is based on the received SRS (see Figures 8 and 11 and page 35, paragraph 141; transmit/transmit in a second time slot/(slot 1146) a beamformed/beamforming signal that is based on the received SRS/SRS 834).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first set of the plurality of antenna elements is further configured to: in the first mode, receive a sounding reference signal (SRS) in a first time slot, -39-DOCKET NO. SAMS10-01660PATENTin the second mode, transmit in a second time slot a beamformed signal that is based on the received SRS” as taught by Manolakos in the combined system of Carey and Hall in order to mitigate at least a subset of the deleterious effects of a UE traveling at a high velocity, as on an HST, a wider and/or different bandwidth is used for communication (see pages 21-22, paragraph 90 of Manolakos).
Regarding Claim 17, Although the combination of Carey and Hall discloses the method as set forth above,
The combination of Carey and Hall does not explicitly disclose “receiving, via the first set of the plurality of antenna elements, in the first mode, a sounding reference signal (SRS) in a first time slot” or “transmitting, via the first set of the plurality of antenna elements, in the second mode, in a second time slot, a beamformed signal that is based on the received SRS”.
However, Manolakos discloses the method, further comprising:
receiving (see Figures 8 and 11 and page 35, paragraph 141; receiving/transmit), via the first set of the plurality of antenna elements (see page 34, paragraph 141; via the first set of the plurality of antenna elements/beams), in the first mode (see pages 14-15 and paragraph 70; in the first mode/FDD), a sounding reference signal (SRS) in a first time slot (see Figures 8 and 11 and page 35, paragraph 141; a sounding reference signal (SRS)/(SRS 834) in a first time slot/slot 1144); and 
transmitting (see Figures 8 and 11 and page 35, paragraph 141; transmit/transmitting), via the first set of the plurality of antenna elements (see page 34, paragraph 141; via the first set of the plurality of antenna elements/beams), in the second mode (see pages 14-15 and paragraph 70; in the second mode/FDD), in a second time slot (see Figures 8 and 11 and page 35, paragraph 141; in a second time slot/(slot 1146), a beamformed signal that is based on the received SRS (see Figures 8 and 11 and page 35, paragraph 141; a beamformed/beamforming signal that is based on the received SRS/SRS 834).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving, via the first set of the plurality of antenna elements, in the first mode, a sounding reference signal (SRS) in a first time slot” or “transmitting, via the first set of the plurality of antenna elements, in the second mode, in a second time slot, a beamformed signal that is based on the received SRS” as taught by Manolakos in the combined system of Carey and Hall in order to mitigate at least a subset of the deleterious effects of a UE traveling at a high velocity, as on an HST, a wider and/or different bandwidth is used for communication (see pages 21-22, paragraph 90 of Manolakos).

Allowable Subject Matter
Claims 5-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shaheen et al (US 2018/0092085 A1) discloses User Equipment, Base Stations And Methods.  Specifically, see paragraph 169.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/           Examiner, Art Unit 2469                                                                                                                                                                                             /Ian N Moore/Supervisory Patent Examiner, Art Unit 2469